Citation Nr: 1420348
Decision Date: 05/06/14	Archive Date: 06/26/14

Citation Nr: 1420348	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  07-20 655A	)	DATE MAY 05 2014
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability.  


REPRESENTATION

Appellant represented by:  Chisholm, Chisholm & Kilpatrick	


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1980.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.   

In March 2013, the Board denied the Veteran's claim for entitlement to a total disability rating based on individual unemployability (TDIU).  Thereafter, the Veteran appealed this claim to the United States Court of Appeals for Veterans Claims (Court).  Based on a Joint Motion for Partial Remand (Joint Motion), in September 2013, the Court ordered that the claim of entitlement to TDIU be remanded.  


VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2013).  Here, based on a Joint Motion, the Court remanded the claim on appeal, which found that the March 2013 Board decision with regard to the claim of entitlement to TDIU failed to provide the Veteran due process under the law.  Accordingly, in order to prevent prejudice to the Veteran, that part of the March 2013 decision of the Board that denied entitlement to TDIU must be vacated, and a new decision as to this issue will be entered as if the March 21, 2013 decision as to this issue by the Board had never been issued.



REMAND

The Veteran maintains that he is unable to work due to his service-connected disabilities.  Specifically, the Veteran contends that he is unable to work as a result of his service-connected spine disorder as it prevented him from being a letter carrier.  He also asserts that his hearing disorder would make it difficult for him to interact with the public.   

The Joint Motion found that VA failed to provide the Veteran with an examination with regard to whether he was unemployable based on his service-connected disability picture as a whole.  Therefore, the issue of entitlement to a total disability rating based on individual unemployability is remanded in order to afford the Veteran an examination.  

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2. The Veteran must be afforded an appropriate VA examination to determine to determine the effects of his service-connected disabilities on his ability to obtain and maintain employment consistent with his education and occupational experience.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the electronic records that were reviewed.  All necessary special studies or tests are to be accomplished.  The examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the Veteran's service-connected disabilities, either in concert or alone, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his nonservice-connected disabilities, or age.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report must be typed. 

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4. After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5. After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim on appeal.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

Citation Nr: 1309615	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  07-20 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial separate evaluation in excess of 10 percent for radiculopathy, left lower extremity.

3.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1980.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.


FINDINGS OF FACT

1.  Prior to July 28, 2008 and subsequent to January 7, 2010, manifestations of degenerative disc disease of the lumbar spine included limitation of flexion of the lumbar spine in excess of 30 degrees, when considering pain and functional limitation.  Ankylosis of the spine and incapacitating episodes were not shown by the evidence of record.

2.  Between July 28, 2008 and January 7, 2010, manifestations of degenerative disc disease of the lumbar spine included limitation of flexion to 30 degrees or less when considering pain and functional limitation.  Ankylosis and incapacitating episodes were not shown by the evidence of record.

3.  Radiculopathy of the left lower extremity is wholly sensory and is manifested as mild incomplete paralysis of the sciatic nerve.

4.  The Veteran's service-connected disorders do not meet the schedular criteria for entitlement to a total disability rating based on individual unemployability and are not shown to prevent the Veteran from obtaining or retaining substantially gainful employment.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent prior to July 28, 2008 and subsequent to January 7, 2010, for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A.  §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

2.  The criteria for a 40 percent rating from July 28, 2008 to January 7, 2010, for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

3.  The criteria for a rating in excess of 10 percent for radiculopathy, left lower extremity, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2012); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).

4.  A total disability rating for compensation purposes based on individual unemployability is not warranted.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

April 2006, April 2009 and July 2009 letters to the Veteran satisfied the duty to notify provisions relating to the Veteran's increased ratings claims and claim for a total disability rating based on individual unemployability (TDIU) at issue herein.  38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.

Additionally, the April 2006 letter notified him that he must submit, or request that VA obtain, evidence of the worsening of his disabilities and the different types of evidence available to substantiate his claim for a higher rating.  Moreover, the letter and an updated March 2009 letter informed him of the requirements to obtain higher ratings and notified him of the need to submit evidence of how such worsening effected his employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1275-82 (2009).  For these reasons, the Board finds that the content requirements of the notice VA is to provide have been met and no further development is required regarding the duty to notify.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has been satisfied in this case.  The RO has obtained the Veteran's service treatment records and his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran appeared and provided testimony before the Board in October 2011.  In January 2012, the Board remanded this matter for additional development, to include requesting additional private treatment records and the scheduling a new VA examination.  The VA examination was scheduled and the RO asked the Veteran to submit additional private treatment records or an authorization for VA to obtain the records, if any.  He attended the VA examination but did not respond to the records request.  "[T]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Because the Veteran did not respond to VA's request for records or authorization to obtain these records, the duty to assist in obtaining records has been satisfied.  Further, the Board finds that the orders in the January 2012 Board remand were substantially completed.

The Veteran has been afforded a VA examination that is adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the February 2012 examiner took into account the Veteran's statements and treatment records, which allowed for a fully-informed evaluation of the claimed disability.  Id.

As such, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served."). 

II.  Spine Disorder

Generally, disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of the veteran's disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  However, where VA's adjudication of a claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms, which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2012).  Therefore, with respect to each of the claims herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The Veteran's service-connected spine disorder is currently evaluated as intervertebral disc syndrome (IVDS), which provides for rating under the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula") or Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 (2012).  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

Under the General Rating Formula, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2); see also 38 C.F.R. § 4.71a, Plate V (2012).

For VA compensation purposes, unfavorable ankylosis is when the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, General Rating Formula, at Note (5).

Also under the rating criteria for spine disorders, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.  Id., at Note (1). 

When rating IVDS based on incapacitating episodes, a 20 percent rating contemplates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  The maximum 60 percent rating contemplates incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula for Rating IVDS based on Incapacitating Episodes.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  Id., at Note (1).

During the pendency of his claim, the RO granted a separate 10 percent rating for radiculopathy of the left lower extremity as paralysis of the sciatic nerve, secondary to the lumbar spine disability and assigned an effective date of July 28, 2008.  Id., see also 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at Diseases of the Peripheral Nerves.

April 2006 records from Lovelace Health System show reports of pain due to the Veteran's spine disorder ranging from 2 to 8 on the pain scale, with 10 being the worst pain.  Pain was an 8 with ambulation and also radiated to the left lower extremity.  The Veteran complained of numbness and weakness, and denied bowel and bladder impairment.  The examiner indicated that testing showed that flexion, extension, and rotation were within normal limits and without pain.  The surgical scar was well-healed.  Tenderness was noted with palpation at L3 and L4.  Straight leg raising was positive on the left.  The examiner observed slight decreased tactile sensation in the distribution of left L5 below the knee.  Strength was decreased with left lateral flexion.  Steroid injections were planned and oxycodone was prescribed.  June 2006 records show decreased strength with hamstring flexion and decreased sensation at left L5 below the knee.  Steroid injections were administered.

The August 2006 VA examination report shows the examiner did not have the claims file for review; however, the Veteran provided documents from Lovelace Health System, including magnetic resonance imaging (MRI) reports and pain clinic information.  Notably, copies of the records provided to the examiner, to include the MRI report, have not been associated with the claims file.  VA asked the Veteran to provide copies of all private treatment records or to provide an authorization and release form for VA to obtain records, but he did not respond to the request.

The Veteran reported chronic pain due to his spine disorder, with an intensity ranging from 2 to 8 on the pain scale and said it affected his employment, causing him to miss one day of work per month.  Pain increased with ambulation and radiated to the left lower extremity.  The Veteran complained of numbness and weakness, and denied bowel and bladder impairment.  The Veteran indicated that his spine disorder moderately to severely impacted employment and mildly affected activities of daily living.  The Veteran stated he could not lift more than 20 pounds repeatedly and prolonged walking exacerbated the pain.  Treatment included oxycodone, Neurontin, and steroid injections.

Flexion of the lumbar spine measured to 80 degrees; extension to 20 degrees; lateral flexion to 20 degrees, bilaterally; and rotation to 20 degrees, bilaterally.  There was pain at the endpoints of each movement.  Repetitive movement did not produce additional pain or limitation, fatigue, weakness, or incoordination.  The left ankle reflex was mildly diminished.  Radiculopathy was not diagnosed.

The July 2008 VA examination report indicates that the examiner did not have the claims file for review.  The Veteran reported urinary urgency and frequency, with a daytime voiding interval of one to two hours; erectile dysfunction; numbness; paresthesias; weakness of the leg or foot; and falls.  He had a history of fatigue, weakness, decreased motion, stiffness, spasms, and pain.  Pain due to the spine disorder was constant and varied from aching to crushing and radiated to the left foot.  He had flare-ups once a month that could last 24 hours.  Radiating symptoms were described as burning and numbness.  He used orthotic inserts for ambulation and was limited to walking 400 yards.

Objective symptoms included spasm and atrophy of the left thoracic sacrospinalis, guarding, pain with motion, tenderness, and weakness.  Spasm, tenderness, and guarding were not enough to cause abnormal gait or abnormal spinal contour.  Gait was antalgic.  The examiner found diminished sensation over the dorsum and lateral aspect of the foot.  Flexion of the lumbar spine measured to 45 degrees and was painful.  With repetitive motion, flexion was limited to 30 degrees due to pain.  Extension measured to 15 degrees, with pain.  There was no additional loss of motion with repetitive use.  Left and right lateral flexion and left and right rotation all measured to 15 degrees, with pain.  There was no additional limitation of motion with repetitive use.  The examiner found no evidence of malingering.

The Veteran reported that he had missed three days of work in the prior year due to pain.  The examiner said the disability caused significant effects with employment, due to decreased mobility and reassignment at work, problems lifting and carrying, lack of stamina, weakness or fatigue, and decreased strength.  Work reassignment was from mail carrier to a desk job.  The condition prevented chores, shopping, exercise, sports, recreation and grooming, and severely impacted bathing, dressing, and travelling, while moderately impacting toileting.  

In a March 2009 statement, the Veteran said he took sick leave for over four weeks due to his spine disorder and took early retirement due to his inability to perform all assigned duties.  He has been unable to obtain gainful employment due to his back disability.

In August 2009, he submitted employment documents showing that he did not work full 80 hour pay periods in 2008 and 2009; however, the cause of his absence was not documented.

The Veteran had a VA examination in January 2010.  The claims file was not provided for the examiner's review; however, the examiner was able to review the June 2006 x-ray report.  The Veteran reported daily, moderate pain that would subside every three to six weeks for two or three days, as well as left lower extremity radiating pain, with numbness of the left foot and painful toes.  Muscle spasms occurred once or twice per week.  He had no bowel or bladder difficulties but said he could not participate in tennis or basketball, play in a band, or walk more than two blocks.

On examination, the Veteran's gait was normal.  Paralumbar muscles were tender to palpation, without muscle spasm and his left posterior superior iliac spine region was tender.  He had a well-healed lumbar surgical scar.  Deep tendon reflexes were abnormal.  Sensory tests were normal.  Flexion of the lumbar spine was to 45 degrees, extension to 15 degrees, right lateral flexion to 15 degrees, left lateral flexion to 18 degrees, right lateral rotation to 10 degrees, and left lateral rotation to 20 degrees.  The examiner stated functional impairment was moderate and that he found no weakness, fatigability, or incoordination.  The examiner ordered electromyography (EMG) testing.  A February 2010 addendum indicates that the EMG study was within normal limits.

The February 2010 VA Physical Medicine Rehabilitation consultation shows tenderness in the L-S1 parasacral area and a slight decrease in strength of the left lower extremity due to pain.  Range of motion showed the lumbar spine was "limited on flexion 30%", with other movement within normal limits.  Other motions were within normal limits with no pain.  Sensory pinprick was decreased in the left posterior distal leg.  He was unable to squat.  The impression was that all findings were within normal limits.  

February 2010 VA treatment records show the Veteran denied urinary complaints and nocturia.  Range of motion of all joints were within normal limits.  Tenderness and tension in the lumbar spine.

During his hearing before the RO, the Veteran testified that before retiring he went on medical leave due to his service-connected disabilities.  Prior to medical leave, he took Oxycontin to tolerate pain.  Every couple of weeks he had days where he could not get out of bed.  Flare-ups manifested as sharp muscle spasms or steady pain that would increase with aggravation.  He reported ongoing treatment with Lovelace Health System.

In an October 2011 statement, the Veteran asked for an extraschedular rating for his service-connected back disorder.  He stated that he relied on friends and his wife to do household chores and maintenance.  The Veteran indicated that he had incapacitating episodes and that symptoms of his spine disorder had been substantiated by documents from health care providers and his employer.  He also stated that one month prior to retirement, he was ordered to take bed rest by his physician.  However, the Veteran failed to provide documentation of this assertion when these records were requested.

During his October 2011 hearing before the Board, the Veteran testified that he was treated for his back every six months, mostly for prescription refills.  He indicated that he had days when he could not tie his shoes and occasionally had to hire others to perform tasks around his home.  During flare-ups he would lie down.  Flare-ups requiring bed rest occurred every two to three weeks and required one to three days rest.  He estimated that he spent 30 to 35 days per year in bed due to his disability.  Doctors did not prescribe this bed rest, but told him to do what he needed to to take care of himself, thus he did not always see a doctor when bed rest was needed.  Symptoms requiring bed rest included numbness of the left leg, a burning sensation in the right foot, and muscle spasms.  Treatment included Kerasportin, a muscle relaxer; Cyclobenzaprine; Naproxen, an anti-inflammatory; and hydrocodone.

Regarding work, he had planned to take medical retirement but took a buy-out when it was offered by his employer.  During his last year of employment, he missed 10 workdays and his employer made accommodations for his spine disorder.

A medical statement received in November 2011 indicates that the Veteran had flare-ups two to three times per week, which lasted two to three days per episode.  A statement from his supervisor, also received in November 2011, indicates that the Veteran had difficulties with his job duties and had several absences due to his physical condition.

The Veteran had a VA examination in February 2012.  The examiner reviewed the claims file.  Symptoms of his spine disorder included daily, constant back pain; and intermittent radiation of pain in the left lower extremity, with constant numbness and tingling of the left anterior leg from the groin to the foot.  The Veteran reported that flare-ups occurred once per week and lasted three to four hours.  During flare-ups, the Veteran indicated that the pain would be worse than usual without additional symptoms; however, he would be unable to walk more than ten feet.

Flexion of the lumbar spine measured to 60 degrees, extension to 30 degrees, right lateral flexion to 25 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  There was pain with all movement.  No additional loss of motion was found after repetitive use.  The examiner reported less movement than normal, pain on movement, and interference with sitting, standing, and weightbearing.  Tenderness of the spine to palpation was observed.  Strength and reflexes were normal.  Sensory testing was decreased in the feet and toes, bilaterally.  Subjective radicular symptoms included moderate, intermittent pain in the lower extremities; mild paresthesias and/or dysthesias in the left lower extremity; and mild numbness of the left lower extremity.  No other signs of radiculopathy were reported.  The examiner found no other neurologic abnormalities, such as bowel or bladder problems.

The examiner indicated IVDS, but that the Veteran reported no incapacitating episodes in the prior year.  Scars were not painful or unstable, and were not larger than 39 square centimeters or 6 square inches.  X-rays showed arthritis.  EMG testing was within normal limits.  No objective evidence of radiculopathy was found.

The examiner opined that the service-connected spine disorder impacted the Veteran's ability to work due to increased pain with prolonged sitting, the inability to lift greater than five pounds from a bent position, the inability to walk more than half a block, and the inability to run or jump.  As for radiculopathy, the examiner found that the subjective symptoms were not secondary to radiculopathy because the EMG was normal.

After review of the evidence of record, the there is no evidence that would warrant a rating lesser than or in excess of 20 percent for the Veteran's service-connected spine disability prior to July 28, 2008 or subsequent to February 26, 2012.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. at 509.  An increased rating requires flexion of the thoracolumbar spine at 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  The Veteran's spine disorder has not been ankylosed at any time.  Prior to July 28, 2008, flexion was not limited to 30 degrees or less.  Flexion was within normal limits in April 2006 and limited to 80 degrees in August 2006.  The August 2006 VA examiner did not find additional pain or limitation of movement, fatigue, weakness, or incoordination with repetitive movement.  Further, records do not show that the Veteran was prescribed bed rest for his disability during this period.  Thus, considering the evidence in the light most favorable to the Veteran, the Board cannot find that a rating in excess of 20 percent is warranted prior to July 28, 2008.

A rating in excess of 20 percent for his service-connected spine disorder is also not warranted from January 7, 2010, as flexion of the lumbar spine spine was not limited to 30 degrees or less and ankylosis of the spine was not shown.  In February 2012, flexion of the lumbar spine measured to 60 degrees, with pain, but without evidence of weakness, fatigue, or incoordination, or additional loss of motion after repetitive use, indicating a continued improvement in his objective symptoms.  The Board has considered the Veteran's subjective complaints and functional impairments, but finds that the assigned 20 percent rating accounts for these symptoms and functional limitations.  

A rating in excess of 20 percent is not warranted based on incapacitating episodes because treatment records do not show that the Veteran had incapacitating episodes during this period.  While the Veteran claims his service-connected spine disorder rendered him bedridden for extensive periods of time, the medical evidence does not show that bed rest was prescribed by a physician.  Further, while he states that he had been treated every six months by his private providers and that providers have told him to self-treat his condition with bed rest, he has not provided updated private treatment records for VA review or provided releases for such records.  Thus, based on the available objective evidence, the Board finds that an increased rating is not warranted based on incapacitating episodes.

The Board finds that an increase to 40 percent is warranted for the service-connected spine disorder from July 28, 2008 to January 7, 2010.  In July 2008, flexion was limited to 30 degrees after repetitive motion due to pain, satisfying the schedular criteria for a 40 percent rating.  However, in January 2010 and thereafter, flexion of the lumbar spine was limited to 45 degrees or more.  However, a rating in excess of 40 percent is not warranted during this time because the entire spine was not ankylosed and bed rest was not prescribed.

Regarding radiculopathy, there is no evidence that would warrant a rating lesser than or in excess of 10 percent for the Veteran's service-connected radiculopathy of the left lower extremity at any time during the period pertinent to this appeal.  38 U.S.C.A. 5110 (West 2002); see also Hart, 21 Vet. App. at 509.  A 20 percent 

rating is warranted for moderate incomplete paralysis.  In this case, the Veteran has described symptoms that are, at most, mild and wholly sensory.  Notably, the February 2010 and February 2012 EMG test results were within normal limits.  Radiculopathy has not been shown by the objective evidence of record, and the February 2012 examiner specifically found that the subjective complaints of radiculopathy were not related to his service-connected spine disorder.  As such, a rating in excess of 10 percent for radiculopathy of the left lower extremity is not warranted.  

Further, while subjective symptoms of a burning sensation in the right foot and intermittent pain radiating pain to the right lower extremity were reported, the examiner specifically found that subjective symptoms were not related to the service-connected disability, a separate rating for radiculopathy of the right lower extremity is not warranted.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2012).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2012).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established 

criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

The Board finds that the Veteran's disability picture is not so unusual or exceptional in nature as to render the ratings assigned herein inadequate.  The Veteran's spine disorder is evaluated as a disease or injury of the spine, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disability.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Prior to July 28, 2008 and subsequent to January 7, 2010, the Veteran's service-connected spine disorder did not limit flexion of the lumbar spine to 30 degrees or less, to include when considering pain and functional limitation, and his spine was not ankylosed.  Moreover, bed rest was not prescribed by a physician.  Between July 28, 2008 and January 7, 2010, the Veteran's orthopedic manifestations of degenerative disc disease of the lumbar spine limited flexion to 30 degrees or less when considering pain and functional limitation, but did not manifest as ankylosis and incapacitating episodes were not shown.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the manifestations of the Veteran's service-connected spine disorder are congruent with the disability picture represented by a 20 percent disability rating prior to July 28, 2008, a 40 percent disability rating from July 28, 2008 to January 7, 2010, and a 20 percent disability from January 7, 2010.  Evaluations in excess of those assigned are provided for certain manifestations of his spine disorder, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of the this issue for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

Additionally, the separate evaluation assigned for radiculopathy of the left lower extremity was evaluated as diseases of the peripheral nerves, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by this disorder.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  The Veteran's radiculopathy of the left lower extremity has not manifested as moderate incomplete paralysis of the sciatic nerve and has, at most, manifested as mild sensory impairment throughout the entire pendency of the claim.  Evaluations in excess of those assigned are provided, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluation is adequate and that referral of this issue for extraschedular consideration is not required.  Id.; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In reaching these decisions, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claims of ratings in excess of those previously assigned and assigned herein for his service-connected spine disorder and the separate evaluation for left leg radiculopathy, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. TDIU

The Veteran contends that his service-connected disabilities render him unemployable, thus warranting TDIU.  VA will grant TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disability or disabilities, from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  The relevant issue is not whether the veteran is unemployed or has difficulty obtaining employment, but whether the veteran can perform the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Moreover, advancing age, any impairment caused by conditions that are not service-connected and prior unemployability status must be disregarded when determining whether a veteran currently is unemployable.  38 C.F.R. § 4.16(a).  In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating may be assigned, where the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purposes of determining whether one 60 percent disability or one 40 percent disability exists, the following are considered one disability: 1) disabilities of both upper or lower extremities, including the application of the bilateral factor; 2) disabilities from a common etiology or a single accident; 3) disabilities affecting a single body system; 4) multiple injuries incurred in action; or 5) multiple injuries incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the veteran's background including his or her employment and educational history.  38 C.F.R. § 4.16(b).  The Board does not have the authority to assign an extraschedular TDIU in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Veteran maintains that he is unable to work due to his service-connected disabilities.  Presently, service connection is in effect for a spine disability, which has a staged rating of 20 percent prior to July 28, 2008, 40 percent from July 28, 2008 to January 7, 2010, and 20 percent from January 7, 2010; bilateral hearing loss, rated 10 percent disabling; tinnitus, rated 10 percent disabling; and 

radiculopathy of the left lower extremity, rated 10 percent disabling.  Even considering the staged rating granted herein, his combined evaluation would not be 70 percent or more.  Therefore, the Veteran's service-connected disorders do not meet the schedular criteria for TDIU.

Nonetheless, the Board must consider whether the evidence of record warrants referral to the Director of Compensation and Pension Service for entitlement to a total rating for compensation purposes based upon individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. § 4.16(b), where a veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Veteran contends that he is unable to work as a result of his service-connected spine disability as it prevented him from being a letter carrier.  His hearing disability would also make it difficult for him to interact with the public.

The medical evidence of record shows that the Veteran is unemployed.  However, there is no competent and probative evidence of record indicating that the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment.  38 C.F.R. § 4.16(b).

Available private treatment records show a complaint of back pain, with radiation to the left lower extremity.  The August 2006 VA spine examination shows complaints of pain, which were causing moderate to severe difficulties with his job duties as a mail carrier.  It was noted that the Veteran missed one day of work per month.  A January 2007 VA audiology examination indicates that the Veteran had no useable hearing in the right ear and moderately severe sensorineural hearing loss in the left ear.  Impact on employment was not indicated.

In July 2008, the VA examiner found that the spine disability caused significant effects with employment due to decreased mobility and reassignment at work, problems lifting and carrying, lack of stamina, weakness or fatigue, and decreased strength.  Work reassignment was from mail carrier to a desk job.  

In a March 2009 statement, the Veteran said he took sick leave for over four weeks due to his back disability and took early retirement due to his inability to perform all assigned duties.  He said he has been unable to obtain gainful employment due to his back disability.

In August 2009, he submitted employment documents showing that he did not work full 80 hour pay periods in 2008 and 2009; however, the cause of his absence was not documented.

A statement from his supervisor, also received in November 2011, indicates that the Veteran had difficulties with his job duties and had several absences due to his physical condition.

In February 2012, the examiner opined that the spine disability impacted the Veteran's ability to work because he experienced increased pain with prolonged sitting, was unable to lift greater than five pounds from a bent position, was unable to walk more than half a block, and was unable to run or jump.

The Board acknowledges the Veteran's lay statements of record and those of his former employer, which indicate that the Veteran's service-connected disabilities severely impacted his employment and his ability to obtain new employment.  In that regard, the lay statement that the Veteran that he had trouble finding a job is acknowledged, and is a competent and credible statement of his difficulties securing employment.  Similarly, the statement by the Veteran's former employer that he was having difficulties performing his previous job duties is also a competent and credible statement.  While these statements show that the Veteran had difficulty with his former job, has not found a new job, and has had difficulty doing so as a result of his service-connected disabilities, the statements do not show that the Veteran is unemployable for all jobs due to his service-connected disabilities.  To the extent that the Veteran claims that his service-connected disabilities have rendered him unable to secure substantially gainful employment, as a layperson, his statements are not competent evidence as to matters which require require the special knowledge and experience of a trained physician.  Because the Veteran is 

not a physician, his statements are not competent evidence that he is unable to secure substantially gainful employment due to his service-connected disorders alone, without other considerations such as advancing age or nonservice-connected disorders.  Barr v. Nicholson, 21 Vet. App. 303, 301; see also Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

A total rating for compensation purposes based upon individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retention of substantially gainful employment.  38 C.F.R. § 4.16(a).  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363.  While the Veteran's service-connected disabilities may have a negative effect on employability, the sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The evidence of record does not demonstrate that the Veteran's service-connected disabilities preclude him from securing or following any type of substantially gainful occupation.

The Veteran does not meet the percentage criteria under 38 C.F.R. § 4.16(a) and the evidence does not otherwise demonstrate an inability to secure or follow a substantially gainful occupation due to his service-connected disabilities.  Thus, the Board finds that the RO's decision not to refer this issue to the Director of Compensation and Pension Service for extraschedular consideration of a total rating for compensation purposes based upon individual unemployability was correct.  Accordingly, a total rating for compensation purposes based upon individual unemployability is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for TDIU, the doctrine is not for application.  Gilbert, 1 Vet. App. at 58.


ORDER

A rating in excess of 20 percent prior to July 28, 2008 and subsequent to January 7, 2010, for degenerative disc disease of the lumbar spine is denied.

A 40 percent rating from July 28, 2008 to January 7, 2010 for degenerative disc disease of the lumbar spine is granted, subject to the applicable regulations concerning the payment of monetary benefits.

An initial separate evaluation in excess of 10 percent for radiculopathy, left lower extremity, is denied.

TDIU is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


